 1 GREGORY P. STONE (State Bar No. 78329)
   gregory.stone@mto.com
 2 JEREMY K. BEECHER (State Bar No. 301272)
   Jeremy.beecher@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 4 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
 5 Facsimile:    (213) 687-3702
 6 CAROLYN HOECKER LUEDTKE (State Bar No. 207976)
   carolyn.luedtke@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 8 San Francisco, California 94105
   Telephone:     (415) 512-4000
 9 Facsimile:     (415) 512-4077
10 Attorneys for Plaintiff Intel Corporation
11 ALTO LITIGATION, PC
     Bahram Seyedin-Noor (Bar No. 203244)
12   bahram@altolit.com
     Daniel Sakaguchi (Bar No. 222722)
13   daniel@altolit.com
     Bryan Ketroser (Bar No. 239105)
14   bryan@altolit.com
     Monica Mucchetti Eno (Bar No. 164107)
15   monica@altolit.com
   4 Embarcadero Center, Suite 1400
16 San Francisco, CA 94111
   Telephone: (415) 779-2586
17 Facsimile: (866) 654-7207
18 Attorneys for Defendant Doyle Rivers
19
                                 UNITED STATES DISTRICT COURT
20
                                 EASTERN DISTRICT OF CALIFORNIA
21
                                      SACRAMENTO DIVISION
22
     INTEL CORPORATION,                         Case No. 2:18-cv-03061-MCE-AC
23
                   Plaintiff,                   ORDER EXTENDING TEMPORARY
24                                              RESTRAINING ORDER THROUGH
            vs.                                 MARCH 19, 2019
25
   DOYLE RIVERS, an individual, and DOES 1      Judge: Hon. Morrison C. England, Jr.
26 through 10, inclusive,                       Crtrm.: 7
27                 Defendants.
28


                                                             Case No. 2:18-cv-03061-MCE-AC
             ORDER EXTENDING TEMPORARY RESTRAINING ORDER THROUGH MARCH 11, 2019
 1          The Court has read and considered the parties’ Joint Report dated March 11, 2019. In it,

 2 the parties report that the inspection of Defendant Doyle Rivers’ personal computer and printers
 3 pursuant to the Court’s Temporary Restraining Order and Inspection Order (ECF No. 36) is not
 4 yet complete. The parties stipulated and agreed to extend the Court’s Temporary Restraining
 5 Order (ECF No. 26) to March 1, 2019 and the Court entered that extension on February 26, 2019
 6 (ECF No. 39). The Court entered a further extension to March 11, 2019 on March 4, 2019 (ECF
 7 No. 41). The Court understands that the parties further stipulate and agree that the Court’s
 8 Temporary Restraining Order (ECF No. 36 and 39 and 41) shall remain in effect through March

 9 19, 2019, to permit the ongoing inspection to be completed and the parties to confer regarding its
10 results. The Court understands that the parties further agree to submit to the Court a Joint Report
11 on that date regarding the status of the inspection and whether a preliminary injunction should
12 issue.
13          In light of the parties’ Joint Report and stipulation to extend the Temporary Restraining
14 Order, and good cause appearing therefor,
15          IT IS ORDERED that the Temporary Restraining Order against Defendant Doyle Rivers
16 (ECF No. 36 and 39) is EXTENDED through March 19, 2019 pursuant to the parties’ stipulation;
17          IT IS FURTHER ORDERED that the parties shall submit a Joint Report no later than
18 March 19, 2019, regarding (1) the status of the inspection and (2) the parties’ positions on the need
19 for a preliminary injunction.
20          IT IS SO ORDERED.
21 Dated: March 13, 2019
22
23
24
25
26
27
28

                                            -1-              Case No. 2:18-cv-03061-MCE-AC
             ORDER EXTENDING TEMPORARY RESTRAINING ORDER THROUGH MARCH 11, 2019
